Exhibit 10.1

 

Janus Capital Group Inc.

 

SEVERANCE RIGHTS AGREEMENT

 

THIS SEVERANCE RIGHTS AGREEMENT (this “Agreement”) is made this 1st day of
February, 2010 (“Effective Date”) by and between Janus Capital Group Inc., a
Delaware corporation (the “Company”), and Richard M. Weil (the “Executive”).

 

WHEREAS, in partial consideration for the continued employment of the Executive
with the Company and the severance benefits hereunder, the Company wishes to
enter into this Agreement with the Executive upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

 

1.                                      Term of Agreement.

 


THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND WILL EXPIRE
AS OF THE CLOSE OF BUSINESS ON FEBRUARY 1, 2015.


 

2.                                      Definitions.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in this Section 2.

 


(A)           “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY INDIVIDUAL OR ENTITY,
ANY OTHER INDIVIDUAL OR ENTITY WHICH, DIRECTLY OR INDIRECTLY, CONTROLS, IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH INDIVIDUAL OR ENTITY.


 


(B)           “BASE SALARY” SHALL MEAN THE EXECUTIVE’S ANNUAL BASE COMPENSATION
RATE FOR SERVICES PAID BY THE COMPANY TO THE EXECUTIVE AT THE TIME IMMEDIATELY
PRIOR TO THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, AS REFLECTED IN THE
COMPANY’S PAYROLL RECORDS.  BASE SALARY SHALL NOT INCLUDE COMMISSIONS, BONUSES,
OVERTIME PAY, INCENTIVE COMPENSATION, BENEFITS PAID UNDER ANY QUALIFIED PLAN,
ANY GROUP MEDICAL, DENTAL OR OTHER WELFARE BENEFIT PLAN, NON-CASH COMPENSATION
OR ANY OTHER ADDITIONAL COMPENSATION, BUT SHALL INCLUDE AMOUNTS REDUCED PURSUANT
TO THE EXECUTIVE’S SALARY REDUCTION AGREEMENT UNDER SECTION 125, 132(F)(4) OR
401(K) OF THE CODE, IF ANY, OR A NONQUALIFIED ELECTIVE DEFERRED COMPENSATION
ARRANGEMENT, IF ANY, TO THE EXTENT THAT IN EACH SUCH CASE THE REDUCTION IS TO
BASE SALARY.


 


(C)           “CAUSE” SHALL MEAN: (I) THE EXECUTIVE’S CONTINUED FAILURE TO
SUBSTANTIALLY PERFORM HIS DUTIES TO THE EXTENT CONSISTENT WITH HIS POSITION AS
CEO OF A PUBLICLY TRADED COMPANY THAT HAS NOT BEEN CURED WITHIN FIFTEEN (15)
DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE
EXECUTIVE BY THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), WHICH DEMAND
SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD BELIEVES THAT THE
EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES; (II) ANY ACT
OF FRAUD, DISHONESTY, OR OTHER WILLFUL MISCONDUCT BY THE EXECUTIVE THAT IS
MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR OTHERWISE; (III) THE
EXECUTIVE’S SIGNIFICANT FAILURE TO COMPLY WITH

 

--------------------------------------------------------------------------------


 


RELEVANT REGULATIONS; (IV) THE EXECUTIVE’S FAILURE TO COMPLY WITH CORPORATE
POLICIES OR PROCEDURES OF THE COMPANY OR ITS SUBSIDIARIES, AS DOCUMENTED, AFTER
WRITTEN NOTICE OF SUCH FAILURE AND FIFTEEN (15) DAYS WITHIN WHICH TO CURE SUCH
FAILURE, IF THAT FAILURE TO COMPLY IS MATERIALLY INJURIOUS TO THE COMPANY,
MONETARILY OR OTHERWISE; OR (V) THE EXECUTIVE’S CONVICTION OF, OR PLEA OF GUILTY
OR NOLO CONTENDERE TO, A FELONY.


 


(D)           “CODE” SHALL MEAN THE UNITED STATES INTERNAL REVENUE CODE OF 1986,
AS AMENDED FROM TIME TO TIME.


 


(E)           “DISABILITY” SHALL HAVE THE MEANING SET FORTH IN SECTION 409A OF
THE CODE.


 


(F)            “GOOD REASON” SHALL MEAN THE OCCURRENCE (WITHOUT THE EXECUTIVE’S
EXPRESS WRITTEN CONSENT) OF ANY ONE OF THE FOLLOWING: (I) A REDUCTION IN THE
EXECUTIVE’S TOTAL TARGET COMPENSATION AS IN EFFECT FROM TIME TO TIME (OTHER THAN
AN INCONSEQUENTIAL OR INSIGNIFICANT REDUCTION IN SUCH TOTAL TARGET COMPENSATION,
BUT NOT INCLUDING ANY REDUCTION RELATED TO A GENERAL COMPENSATION REDUCTION
APPLICABLE TO OTHER SENIOR EXECUTIVE MEMBERS OF THE COMPANY’S MANAGEMENT ),
(II) A MATERIAL NEGATIVE ADVERSE CHANGE IN THE EXECUTIVE’S DUTIES OR
RESPONSIBILITIES WITH THE COMPANY (OTHER THAN: (A) ANY SUCH ALTERATION PRIMARILY
ATTRIBUTABLE TO THE ACQUISITION BY ANY PERSON OF BENEFICIAL OWNERSHIP (WITHIN
THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934)
OF 20% OR MORE OF THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY OR
20% OR MORE OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, WHICH CONSTITUTES A “CHANGE IN CONTROL” FOR PURPOSES OF THE
EXECUTIVE’S SEPARATE CHANGE IN CONTROL AGREEMENT; OR (B) TEMPORARILY WHILE THE
EXECUTIVE IS PHYSICALLY OR MENTALLY INCAPACITATED), OR (III) THE RELOCATION OF
THE EXECUTIVE’S PRINCIPAL PLACE OF BUSINESS BEYOND FORTY (40) MILES FROM
DENVER.  AS A CONDITION TO THE EXECUTIVE’S RIGHT TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR “GOOD REASON,” (I) THE EXECUTIVE MUST GIVE THE
COMPANY WRITTEN NOTICE, SETTING FORTH WITH REASONABLE SPECIFICITY THE EVENTS
ALLEGED TO CONSTITUTE “GOOD REASON” HEREUNDER, WITHIN SIXTY (60) CALENDAR DAYS
FOLLOWING THE DATE UPON WHICH THE EXECUTIVE HAS KNOWLEDGE OF SUCH EVENTS,
(II) THE COMPANY MUST FAIL TO CURE SUCH EVENTS, IF SUCH EVENTS ARE SUSCEPTIBLE
TO CURE, WITHIN FIFTEEN (15) CALENDAR DAYS FOLLOWING RECEIPT OF SUCH WRITTEN
NOTICE FROM THE EXECUTIVE, AND (III) THE EXECUTIVE MUST ACTUALLY TERMINATE
EMPLOYMENT WITHIN FIFTEEN (15) DAYS FOLLOWING THE EXPIRATION OF THE COMPANY’S
FIFTEEN (15) DAY CURE PERIOD DESCRIBED ABOVE.  IF THE EXECUTIVE DOES NOT TIMELY
DO SO, THE RIGHT TO TERMINATE FOR GOOD REASON SHALL LAPSE AND BE DEEMED WAIVED,
AND THE EXECUTIVE SHALL NOT THEREAFTER HAVE THE RIGHT TO TERMINATE FOR GOOD
REASON ON ACCOUNT OF THE CIRCUMSTANCE GIVING RISE TO SUCH NOTICE, IN WHICH CASE
THE PROVISIONS OF THIS PARAGRAPH SHALL ONCE AGAIN APPLY, BUT IN WHICH CASE NO
CONSIDERATION SHALL BE GIVEN TO THE OTHER, PRIOR CIRCUMSTANCE THAT PRECIPITATED
A NOTICE BY EXECUTIVE OF A PURPORTED RIGHT TO TERMINATE FOR GOOD REASON.


 

3.                                      At-Will Employment.

 


THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY IS AND SHALL REMAIN “AT-WILL” AND THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY MAY BE TERMINATED AT ANY TIME AND FOR ANY REASON (OR NO REASON) BY THE
COMPANY OR THE EXECUTIVE, WITH OR WITHOUT NOTICE.  DURING THE PERIOD OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL ONLY REPORT TO THE
BOARD AND PERFORM SUCH DUTIES AND FULFILL SUCH RESPONSIBILITIES

 

2

--------------------------------------------------------------------------------


 


AS REASONABLY REQUESTED BY THE COMPANY FROM TIME TO TIME COMMENSURATE WITH THE
EXECUTIVE’S POSITION WITH THE COMPANY AS THE CEO TO THE EXTENT CONSISTENT WITH
THE ROLE OF A CEO OF A COMPANY OF SIMILAR SIZE AND NATURE TO THE COMPANY.


 

4.                                      Severance.

 


(A)           SEVERANCE PAYMENTS.  SUBJECT TO THE CONDITIONS SET FORTH IN
SECTIONS 4(F) AND 14 HEREOF, IN THE EVENT OF A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE, OR (II) BY THE EXECUTIVE FOR
GOOD REASON, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE A LUMP SUM CASH PAYMENT
OF $5,000,000.  SUCH PAYMENT WILL BE MADE WITHIN 30 DAYS FOLLOWING THE DATE THE
COMPANY RECEIVES A RELEASE AS DESCRIBED IN SECTION 4(F) BELOW.  ANY SEVERANCE
PAYMENTS HEREUNDER SHALL BE IN LIEU OF ANY OTHER SEVERANCE PAYMENTS TO WHICH THE
EXECUTIVE WOULD BE ENTITLED PURSUANT TO ANY OTHER SEVERANCE PLANS, PROGRAMS,
ARRANGEMENTS, OR POLICIES OF THE COMPANY, AND SHALL BE CONSIDERED A PART OF, AND
NOT IN ADDITION TO, ANY AMOUNTS THAT MAY BE PAYABLE TO THE EXECUTIVE UNDER THE
WORKER ADJUSTMENT RETRAINING NOTIFICATION ACT OF 1988 OR ANY SIMILAR STATE
STATUTE OR REGULATION.


 


(B)           COBRA COVERAGE.  UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
WITH THE COMPANY (I) BY THE COMPANY OTHER THAN FOR CAUSE OR (II) BY THE
EXECUTIVE FOR GOOD REASON, THE EXECUTIVE SHALL BE ENTITLED TO ELECT TO RECEIVE
CONTINUED MEDICAL, DENTAL AND VISION COVERAGE FOR THE APPLICABLE STATUTORY
PERIOD UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985 (COBRA),
AS AMENDED, FOR THE BENEFIT OF THE EXECUTIVE AND THE EXECUTIVE’S ELIGIBLE
DEPENDENTS.  THE BENEFITS OTHERWISE RECEIVABLE UNDER THIS SECTION 4(B) WILL BE
ELIMINATED OR REDUCED TO THE EXTENT BENEFITS OF THE SAME OR SIMILAR TYPE ARE
RECEIVED BY OR MADE AVAILABLE TO EXECUTIVE DURING THE APPLICABLE STATUTORY
PERIOD FOLLOWING EXECUTIVE’S DATE OF TERMINATION OF EMPLOYMENT, AND EXECUTIVE
UNDERTAKES TO PROMPTLY REPORT TO THE COMPANY THE RECEIPT OF SUCH BENEFITS.  THE
AMOUNT OF THE BENEFITS PROVIDED PURSUANT TO THIS SECTION 4(B) DURING ANY
CALENDAR YEAR MAY NOT AFFECT BENEFITS PROVIDED IN ANY OTHER CALENDAR YEAR.  IF
THE EXECUTIVE TIMELY ELECTS TO PARTICIPATE IN THE COBRA PROGRAM AND SUBJECT TO
THE CONDITION SET FORTH IN SECTIONS 4(F) AND 14 HEREOF, THE COMPANY WILL PAY THE
FULL COST OF THE PREMIUMS FOR SUCH CONTINUED MEDICAL, DENTAL AND VISION COVERAGE
DIRECTLY TO THE COBRA INSURANCE CARRIER(S) FOR THE PERIOD OF TWELVE (12)
CALENDAR MONTHS FOLLOWING EXECUTIVE’S DATE OF TERMINATION.


 


(C)           LONG-TERM INCENTIVE (“LTI”) AWARDS.  UPON THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE (II) BY THE
EXECUTIVE FOR GOOD REASON OR (III) DUE TO DEATH OR DISABILITY, ANY UNVESTED LTI
AWARDS GRANTED TO THE EXECUTIVE, INCLUDING WITHOUT LIMITATION, UNVESTED SHARES
OF COMPANY RESTRICTED STOCK, UNVESTED OPTIONS TO PURCHASE COMPANY STOCK (“STOCK
OPTIONS”) AND UNVESTED MUTUAL FUND UNIT AWARDS HELD BY THE EXECUTIVE AT THE TIME
OF TERMINATION OF EMPLOYMENT SHALL IMMEDIATELY VEST; PROVIDED HOWEVER, THAT IF
ANY SUCH LTI AWARD IS SUBJECT TO PERFORMANCE-BASED VESTING CRITERIA, IT SHALL
ONLY VEST AND BE PAYABLE IF, AND AT SUCH TIME THAT, THE PERFORMANCE CRITERIA ARE
SATISFIED AND CERTIFIED BY THE COMPANY’S COMPENSATION COMMITTEE, UNLESS THE
TERMINATION WAS DUE TO DEATH OR DISABILITY (SO THAT NO SUCH CERTIFICATION IS
NEEDED).  SUBJECT TO SECTION 14, THE COMPANY SHALL PAY AND TRANSFER TO EXECUTIVE
IN FULL ALL SUCH LTI AWARDS, EACH OF WHICH SHALL REMAIN GOVERNED BY THE
APPLICABLE AWARD AGREEMENT AND THE LTI COMPENSATION PLAN, IF ANY UNDER WHICH ANY
SUCH AWARD IS GRANTED; PROVIDED, HOWEVER, THAT ALL STOCK OPTIONS SHALL REMAIN
EXERCISABLE FOR THE REMAINDER OF EACH STOCK OPTION AWARD’S ORIGINAL TERM.

 

3

--------------------------------------------------------------------------------


 


(D)           PAYMENT OF CASH BONUS.  IN THE EVENT OF A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE, (II) BY THE
EXECUTIVE FOR GOOD REASON OR (III) DUE TO DEATH OR DISABILITY, AFTER THE END OF
A CALENDAR YEAR BUT PRIOR TO THE PAYMENT IN DUE COURSE OF THE CASH PORTION OF
ANY BONUS EARNED BY THE EXECUTIVE FOR SUCH PRIOR CALENDAR YEAR, THE TOTAL AMOUNT
OF SUCH EARNED BUT UNPAID CASH BONUS FOR THE EXECUTIVE’S LAST FULL CALENDAR YEAR
OF EMPLOYMENT BEFORE THE DATE OF TERMINATION SHALL BE PAID TO EXECUTIVE WITHIN
THIRTY (30) DAYS FOLLOWING THE DATE THE COMPANY RECEIVES A RELEASE AS DESCRIBED
IN SECTION 4(F) BELOW; PROVIDED HOWEVER, THAT IF ANY SUCH CASH BONUS IS SUBJECT
TO PERFORMANCE-BASED CRITERIA, IT SHALL ONLY BE PAYABLE IF THE PERFORMANCE
CRITERIA ARE SATISFIED AND CERTIFIED BY THE COMPANY’S COMPENSATION COMMITTEE,
UNLESS THE TERMINATION WAS DUE TO DEATH OR DISABILITY (SO THAT NO SUCH
CERTIFICATION IS NEEDED).


 


(E)           DEATH OR DISABILITY.  SUBJECT TO THE CONDITION SET FORTH IN
SECTION 14 HEREOF, IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF
EXECUTIVE’S DEATH OR DISABILITY (AND, IN THE CASE OF THE EXECUTIVE’S DISABILITY,
PROVIDED THAT THE EXECUTIVE COMPLIES WITH THE THEN-CURRENT LONG-TERM DISABILITY
POLICY OF THE COMPANY), THE COMPANY WILL PAY TO EXECUTIVE OR EXECUTIVE’S ESTATE
OR BENEFICIARIES (AS APPLICABLE) A LUMP SUM CASH PAYMENT OF $5,000,000, WITH
SUCH PAYMENT TO BE MADE WITHIN THIRTY (30) DAYS OF THE DATE OF TERMINATION.


 


(F)            GENERAL RELEASE.  THE RECEIPT OF THE PAYMENTS DESCRIBED IN
SECTIONS 4(A), 4(B), 4(C) AND 4(D) HEREOF SHALL BE CONDITIONED UPON THE
EXECUTION AND NON-REVOCATION BY THE EXECUTIVE AND THE COMPANY OF A GENERAL
RELEASE OF ALL CLAIMS IN SUCH FORM AS ATTACHED AS EXHIBIT A.  SUCH RELEASE SHALL
BE EXECUTED AND DELIVERED BY EXECUTIVE AND THE COMPANY (AND NO LONGER SUBJECT TO
REVOCATION, IF APPLICABLE) WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE DATE OF
TERMINATION.


 


(G)           OTHER TERMINATIONS OF EMPLOYMENT.  IN THE EVENT THAT THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY REASON (OR NO
REASON), THE COMPANY SHALL PAY THE EXECUTIVE (OR THE EXECUTIVE’S LEGAL
REPRESENTATIVE) ANY EARNED BUT UNPAID BASE SALARY AND ANY UNREIMBURSED EXPENSES
THROUGH THE EXECUTIVE’S FINAL DATE OF EMPLOYMENT WITH THE COMPANY.  IN THE EVENT
THAT THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY
FOR CAUSE OR BY THE EXECUTIVE OTHER THAN FOR GOOD REASON, DEATH OR DISABILITY,
THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO THE EXECUTIVE, EXCEPT AS
PROVIDED IN SECTION 4(H) HEREOF AND THIS SECTION 4(G).


 


(H)           OTHER BENEFITS.


 


(I)            THE BENEFITS PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT ARE
NOT IN LIEU OF ANY BENEFITS PAYABLE UNDER ANY EMPLOYEE BENEFIT PLAN, PROGRAM OR
ARRANGEMENT OF THE COMPANY, EXCEPT AS PROVIDED SPECIFICALLY HEREIN, AND UPON
TERMINATION OF EMPLOYMENT, THE EXECUTIVE SHALL RECEIVE SUCH BENEFITS OR
PAYMENTS, IF ANY, AS THE EXECUTIVE MAY BE ENTITLED TO RECEIVE PURSUANT TO THE
TERMS OF SUCH PLANS, PROGRAMS AND ARRANGEMENTS.


 


(II)           THIS AGREEMENT WILL NOT AFFECT THE EXECUTIVE’S RIGHTS OF
INDEMNIFICATION AND DEFENSE OR HIS ACCESS TO DIRECTORS AND OFFICERS INSURANCE
COVERAGE PURSUANT TO THE COMPANY’S CERTIFICATE OF INCORPORATION OR ITS BY-LAWS,
THE LAWS OF THE STATE OF DELAWARE AND RELEVANT INSURANCE CONTRACTS ENTERED INTO
BY THE COMPANY AND ITS AFFILIATES.

 

4

--------------------------------------------------------------------------------


 


(III)          FOR AVOIDANCE OF DOUBT, THE PARTIES HERETO AGREE THAT IF THE
EXECUTIVE IS ENTITLED TO ANY SEVERANCE PAYMENTS UNDER ANY CHANGE IN CONTROL
AGREEMENT ENTERED INTO BETWEEN THE EXECUTIVE AND THE COMPANY OR ANY OF ITS
AFFILIATES, THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY SEVERANCE AND/OR WELFARE
BENEFITS UNDER THIS AGREEMENT AND SUCH CHANGE IN CONTROL AGREEMENT WILL GOVERN.


 


(IV)          EXCEPT FOR THE OBLIGATIONS OF THE COMPANY PROVIDED BY THIS
AGREEMENT AND ANY OTHER PLANS, PROGRAMS OR AGREEMENTS REFERRED TO
HEREIN(INCLUDING, WITHOUT LIMITATION, PURSUANT TO THIS SECTION 4(H)), THE
COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO THE EXECUTIVE UPON TERMINATION OF
EMPLOYMENT.


 


(I)            NOTICE OF TERMINATION.  ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT (OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY
WRITTEN NOTICE OF TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 7 HEREOF.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL
THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED.  FURTHER, A NOTICE OF
TERMINATION FOR CAUSE IS REQUIRED TO INCLUDE A COPY OF A RESOLUTION DULY ADOPTED
BY THE AFFIRMATIVE VOTE OF NOT LESS THAN THREE-QUARTERS (3/4) OF THE ENTIRE
MEMBERSHIP OF THE BOARD AT A MEETING OF THE BOARD WHICH WAS CALLED AND HELD FOR
THE PURPOSE OF CONSIDERING SUCH TERMINATION (AFTER REASONABLE NOTICE TO THE
EXECUTIVE AND AN OPPORTUNITY FOR THE EXECUTIVE, TOGETHER WITH THE EXECUTIVE’S
COUNSEL, TO BE HEARD BEFORE THE BOARD) FINDING THAT, IN THE GOOD FAITH OPINION
OF THE BOARD, THE EXECUTIVE WAS GUILTY OF CONDUCT SET FORTH IN CLAUSE (I),
(II) OR (III) OF THE DEFINITION OF CAUSE HEREIN, AND SPECIFYING THE PARTICULARS
THEREOF IN DETAIL


 


(J)            NO ACCUMULATION OF BENEFITS. EXECUTIVE’S RIGHT TO SEVERANCE
PAYMENTS AND/OR WELFARE BENEFITS UNDER ANY SUBSECTION OF THIS AGREEMENT SHALL BE
PAID WITH RESPECT TO A SINGLE TYPE OF TERMINATION EVENT, AND SUCH PAYMENTS AND
BENEFITS FROM ONE TERMINATION EVENT CANNOT BE CUMULATED WITH RIGHTS ARISING
UNDER THIS AGREEMENT ON ACCOUNT OF ANOTHER TERMINATION EVENT.  ACCORDINGLY, THE
PARTIES AGREE THAT IF MORE THAN ONE TYPE OF TERMINATION EVENT GIVING RISE TO
EXECUTIVE’S RIGHT TO SEVERANCE PAYMENTS AND/OR WELFARE BENEFITS COULD BE DEEMED
TO OCCUR FROM THE SAME SET OF CIRCUMSTANCES, EXECUTIVE SHALL ONLY BE ENTITLED TO
SEVERANCE PAYMENTS AND/OR WELFARE BENEFITS FOR A SINGLE TERMINATION EVENT UNDER
THIS AGREEMENT IN CONNECTION WITH SUCH CIRCUMSTANCES.


 


(K)           WITHHOLDING OF TAXES.  ALL PAYMENTS REQUIRED TO BE MADE BY THE
COMPANY TO THE EXECUTIVE UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE
WITHHOLDING OF SUCH AMOUNTS FOR TAXES AND OTHER PAYROLL DEDUCTIONS AS THE
COMPANY MAY REASONABLY DETERMINE IT SHOULD WITHHOLD PURSUANT TO ANY APPLICABLE
LAW OR REGULATION.


 


(L)            NO MITIGATION.  THE EXECUTIVE SHALL NOT BE REQUIRED TO SEEK OTHER
EMPLOYMENT OR TO REDUCE ANY PAYMENT OR BENEFIT PAYABLE HEREUNDER, AND NO SUCH
PAYMENT OR BENEFIT SHALL BE REDUCED ON ACCOUNT OF ANY COMPENSATION RECEIVED BY
THE EXECUTIVE FROM OTHER EMPLOYMENT.

 

5

--------------------------------------------------------------------------------


 


(M)          RESIGNATION.  UPON ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, THE EXECUTIVE SHALL PROMPTLY RESIGN, AND SHALL BE DEEMED TO
HAVE AUTOMATICALLY RESIGNED, FROM THE BOARD AND ANY OTHER POSITION AS AN
OFFICER, DIRECTOR OR FIDUCIARY OF THE COMPANY AND ANY COMPANY-RELATED ENTITY.


 


(N)           CLAW BACK. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IF EXECUTIVE IS FOUND BY A COURT OF COMPETENT JURISDICTION (IN A
FINAL JUDGMENT THAT IS EITHER NOT APPEALED OR IS NON-APPEALABLE) OR BY ANY
RELEVANT REGULATOR TO HAVE KNOWINGLY COMMITTED FRAUD AGAINST THE COMPANY OR ANY
OF ITS AFFILIATES, OR IF EXECUTIVE IS FOUND TO HAVE ACTIVELY PARTICIPATED IN,
KNOWINGLY CONCEALED OR COVERED UP, OR KNOWINGLY FAILED TO IDENTIFY A MATERIAL
MISSTATEMENT IN THE COMPANY’S FINANCIAL STATEMENTS, THE EXECUTIVE’S LTI AWARDS
GRANTED IN THE THREE CALENDAR YEARS PRIOR TO SUCH JUDGMENT, WHETHER VESTED OR
UNVESTED, SHALL BE IMMEDIATELY FORFEITED AND CANCELLED, AND EXECUTIVE SHALL
PROMPTLY RETURN AND REPAY TO THE COMPANY, IN RESPECT OF ANY COMPANY SHARES,
STOCK OPTIONS OR MUTUAL FUND UNITS PREVIOUSLY TRANSFERRED TO EXECUTIVE PURSUANT
TO SUCH LTI AWARD AGREEMENTS, AN AMOUNT EQUAL TO THE LESSER OF (I) THE FAIR
MARKET VALUE OF SUCH SHARES, STOCK OPTIONS (BASED ON THE INTRINSIC VALUE OF SUCH
STOCK OPTIONS) OR MUTUAL FUND UNITS ON THE DATE OF VESTING AND (II) THE FAIR
MARKET VALUE OF SUCH SHARES, STOCK OPTIONS (BASED ON THE INTRINSIC VALUE OF SUCH
STOCK OPTIONS) OR MUTUAL FUND UNITS ON THE DATE ON WHICH SUCH REPAYMENT
OBLIGATION ARISES, IN EACH CASE, REGARDLESS OF WHETHER THE EXECUTIVE PREVIOUSLY
SOLD OR OTHERWISE DISPOSED OF SUCH SHARES.  NOTWITHSTANDING THIS SECTION 4(M),
HOWEVER, UNDER NO CIRCUMSTANCES SHALL THE COMPANY BE ENTITLED TO CLAW BACK ANY
VESTED OR UNVESTED SHARES OF COMPANY RESTRICTED STOCK, STOCK OPTIONS OR MUTUAL
FUND UNIT AWARDS GRANTED TO THE EXECUTIVE AT THE OUTSET OF HIS EMPLOYMENT BY THE
COMPANY SOLELY AS INCENTIVE TO JOIN THE COMPANY (THE “SIGN-ON BONUS”), IF ANY,
AND ANY SUCH AWARDS GRANTED PRIOR TO THE THREE CALENDAR YEARS PRIOR TO SUCH
JUDGMENT.


 

5.                                      Restrictive Covenants.

 


(A)           PROPRIETARY INFORMATION.


 


(I)            THE EXECUTIVE AGREES THAT ALL INFORMATION AND KNOW-HOW, WHETHER
OR NOT IN WRITING, OF A PRIVATE, SECRET OR CONFIDENTIAL NATURE CONCERNING THE
BUSINESS OR FINANCIAL AFFAIRS OF THE COMPANY OR ANY OF THE COMPANY’S AFFILIATES
IS AND SHALL BE THE EXCLUSIVE PROPERTY OF THE COMPANY OR THE COMPANY’S
AFFILIATES.  SUCH INFORMATION AND KNOW-HOW SHALL INCLUDE, BUT NOT BE LIMITED TO,
TRADE SECRETS, IDEAS, SKILLS, KNOWLEDGE, IMPROVEMENTS, WORKS OF AUTHORSHIP,
INVENTIONS (WHETHER OR NOT PATENTABLE), PRODUCTS, PROCESSES, METHODS,
TECHNIQUES, FORMULAS, COMPOSITIONS, PROJECTS, DEVELOPMENTS, PLANS, RESEARCH
DATA, FINANCIAL DATA, PERSONNEL DATA, TECHNICAL, BUSINESS, FINANCIAL, CUSTOMER
AND PRODUCT DEVELOPMENT PLANS AND FORECASTS, SALARIES AND TERMS OF COMPENSATION
OF EMPLOYEES, COMPUTER PROGRAMS, COMPUTER CODES, ALGORITHMS, MODULES, SCRIPTS,
FEATURES, AND MODES OF OPERATION, DESIGNS, TECHNOLOGY, INTERNAL DOCUMENTATION
AND EMPLOYEE, CUSTOMER AND SUPPLIER LISTS, CONTACTS AT OR KNOWLEDGE OF CURRENT
OR PROSPECTIVE CUSTOMERS OF THE COMPANY OR THE COMPANY’S AFFILIATES OR THEIR
CLIENTS, AND SUCH OTHER INFORMATION CONCERNING THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES (COLLECTIVELY, “PROPRIETARY INFORMATION”).  EXCEPT IN
CONNECTION WITH, AND ON A BASIS CONSISTENT WITH, THE PERFORMANCE OF THE
EXECUTIVE’S DUTIES HEREUNDER, THE EXECUTIVE SHALL NOT DISCLOSE ANY PROPRIETARY
INFORMATION TO OTHERS OUTSIDE THE COMPANY OR THE COMPANY’S AFFILIATES OR USE THE
SAME FOR ANY UNAUTHORIZED PURPOSES WITHOUT WRITTEN APPROVAL BY THE COMPANY,
EITHER DURING OR

 

6

--------------------------------------------------------------------------------


 


AFTER THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THE EXECUTIVE UNDERSTANDS
THAT THE EXECUTIVE’S EMPLOYMENT CREATES A RELATIONSHIP OF CONFIDENCE AND TRUST
BETWEEN THE EXECUTIVE AND THE COMPANY WITH RESPECT TO THE PROPRIETARY
INFORMATION.


 


(II)           THE EXECUTIVE AGREES THAT ALL FILES, LETTERS, MEMORANDA, REPORTS,
RECORDS, DATA, SKETCHES, DRAWINGS, LABORATORY NOTEBOOKS, PROGRAM LISTINGS,
COMPUTER SOFTWARE, COMPUTER DISCS, TAPES, PRINTOUTS, SOURCE, HTML AND OTHER
CODE, FLOWCHARTS, SCHEMATICS, DESIGNS, PHOTOGRAPHS, CHARTS AND CUSTOMER LISTS,
OR OTHER WRITTEN, PHOTOGRAPHIC, OR OTHER TANGIBLE MATERIAL, WHETHER PRINTED,
TYPEWRITTEN, HANDWRITTEN, ELECTRONICALLY STORED ON DISK, TAPES, HARD DRIVES OR
OTHER STORAGE MEDIA, CONTAINING OR EMBODYING PROPRIETARY INFORMATION OR ANY
OTHER INFORMATION CONCERNING THE BUSINESS, OPERATION OR PLANS OF THE COMPANY OR
ANY OF THE COMPANY’S AFFILIATES, WHETHER CREATED BY THE EXECUTIVE OR OTHERS,
WHICH SHALL COME INTO THE EXECUTIVE’S CUSTODY OR POSSESSION (COLLECTIVELY,
“COMPANY MATERIALS”), SHALL BE AND ARE THE EXCLUSIVE PROPERTY OF THE COMPANY OR
THE COMPANY’S AFFILIATES TO BE USED BY THE EXECUTIVE ONLY IN THE PERFORMANCE OF
THE EXECUTIVE’S DUTIES FOR THE COMPANY.  THE EXECUTIVE UNDERSTANDS THAT THE
COMPANY POSSESSES OR WILL POSSESS COMPANY MATERIALS THAT ARE IMPORTANT TO THE
COMPANY, THE COMPANY’S AFFILIATES AND THE CUSTOMERS AND EMPLOYEES OF THE COMPANY
AND THE COMPANY’S AFFILIATES AND THE EXECUTIVE AGREES TO DELIVER TO THE COMPANY
UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY OR AT SUCH OTHER
TIMES AS REQUESTED BY THE COMPANY ALL COMPANY MATERIALS IN THE EXECUTIVE’S
POSSESSION, CUSTODY OR CONTROL OR TO CERTIFY TO THE LOSS OR DESTRUCTION OF SUCH
COMPANY MATERIALS.


 


(III)          THE EXECUTIVE AGREES THAT THE EXECUTIVE’S OBLIGATION NOT TO
DISCLOSE OR USE INFORMATION, KNOW-HOW AND RECORDS OF THE TYPES SET FORTH IN
SECTIONS 5(A)(I) AND 5(A)(II) HEREOF, ALSO EXTENDS TO SUCH TYPES OF INFORMATION,
KNOW-HOW, RECORDS AND TANGIBLE PROPERTY OF CUSTOMERS OF THE COMPANY OR THE
COMPANY’S AFFILIATES OR SUPPLIERS TO THE COMPANY OR THE COMPANY’S AFFILIATES OR
OTHER THIRD PARTIES WHO MAY HAVE DISCLOSED OR ENTRUSTED THE SAME TO THE COMPANY
OR THE COMPANY’S AFFILIATES OR TO THE EXECUTIVE IN THE COURSE OF THE COMPANY’S
BUSINESS.


 


(IV)          NOTWITHSTANDING THE FOREGOING, SUCH PROPRIETARY INFORMATION SHALL
NOT INCLUDE INFORMATION WHICH (A) IS OR BECOMES GENERALLY AVAILABLE OR KNOWN TO
THE PUBLIC, OTHER THAN AS A RESULT OF ANY DISCLOSURE BY THE EXECUTIVE IN
VIOLATION HEREOF, OR (B) IS OR BECOMES AVAILABLE TO THE EXECUTIVE ON A
NON-CONFIDENTIAL BASIS FROM ANY SOURCE OTHER THAN THE COMPANY, OTHER THAN ANY
SUCH SOURCE THAT THE EXECUTIVE KNOWS IS PROHIBITED BY A LEGAL, CONTRACTUAL, OR
FIDUCIARY OBLIGATION TO THE COMPANY FROM DISCLOSING SUCH INFORMATION.


 


(V)           IN THE EVENT THAT THE EXECUTIVE IS REQUESTED PURSUANT TO, OR
BECOMES COMPELLED BY, ANY APPLICABLE LAW, REGULATION, OR LEGAL PROCESS TO
DISCLOSE ANY PROPRIETARY INFORMATION OR COMPANY MATERIALS, THE EXECUTIVE SHALL
PROVIDE THE COMPANY WITH PROMPT WRITTEN NOTICE THEREOF SO THAT THE COMPANY MAY
SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY OR, IN THE COMPANY’S SOLE
AND ABSOLUTE DISCRETION, WAIVE COMPLIANCE WITH THE TERMS HEREOF.  IN THE EVENT
THAT NO SUCH PROTECTIVE ORDER OR OTHER REMEDY IS OBTAINED, OR THE COMPANY WAIVES
COMPLIANCE WITH THE TERMS HEREOF, THE EXECUTIVE SHALL FURNISH ONLY THAT PORTION
OF SUCH PROPRIETARY INFORMATION OR COMPANY MATERIALS WHICH THE EXECUTIVE IS
ADVISED BY HIS COUNSEL AND AGREED TO WITH COMPANY COUNSEL IS LEGALLY REQUIRED. 
THE EXECUTIVE WILL COOPERATE WITH THE

 

7

--------------------------------------------------------------------------------


 


COMPANY, AT THE COMPANY’S SOLE COST AND EXPENSE, IN ITS EFFORTS TO OBTAIN
RELIABLE ASSURANCE THAT CONFIDENTIAL TREATMENT WILL BE ACCORDED SUCH PROPRIETARY
INFORMATION AND COMPANY MATERIALS.


 


(B)           NON-DISPARAGEMENT.  DURING THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND FOR A PERIOD OF AT LEAST THREE (3) YEARS FOLLOWING TERMINATION OF
HIS EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL NOT MAKE ANY STATEMENT THAT
IS INTENDED TO OR WOULD BE REASONABLY LIKELY TO DISPARAGE OR ENCOURAGE OR INDUCE
OTHERS TO DISPARAGE THE COMPANY, ITS AFFILIATES OR ANY OF ITS OR THEIR PAST AND
PRESENT OFFICERS, DIRECTORS,  PRODUCTS OR SERVICES.  SIMILARLY, THE COMPANY
AGREES THAT, DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD
OF AT LEAST THREE (3) YEARS FOLLOWING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
FOR ANY REASON, IT SHALL NOT, AND IT SHALL INSTRUCT ITS DIRECTORS, SENIOR
EXECUTIVE OFFICERS AND OTHER INDIVIDUALS AUTHORIZED TO MAKE OFFICIAL
COMMUNICATIONS ON THE COMPANY’S BEHALF NOT TO MAKE, OR CAUSE TO BE MADE, ANY
STATEMENT OR TO COMMUNICATE ANY INFORMATION THAT DISPARAGES OR REFLECTS
NEGATIVELY ON EXECUTIVE.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “DISPARAGE”
INCLUDES, WITHOUT LIMITATION, COMMENTS OR STATEMENTS BY ONE PARTY HERETO TO THE
PRESS, TO THE OTHER PARTY’S (OR ITS  AFFILIATE’S) EMPLOYEES OR TO ANY INDIVIDUAL
OR ENTITY WITH WHOM THE OTHER PARTY HAS A BUSINESS RELATIONSHIP (INCLUDING,
WITHOUT LIMITATION, ANY VENDOR, SUPPLIER, CUSTOMER OR DISTRIBUTOR) THAT IS
INTENDED TO OR WOULD BE REASONABLY LIKELY TO ADVERSELY AFFECT IN ANY MANNER: 
(I) THE CONDUCT OF ANY BUSINESS, SERVICES OR PRODUCTS OF THE OTHER PARTY
(INCLUDING, WITHOUT LIMITATION, ANY BUSINESS PLANS OR PROSPECTS), OR (II) THE
BUSINESS REPUTATION OF THE OTHER PARTY.  NOTHING IN THIS SECTION 5(B) IS
INTENDED TO OR SHALL PREVENT EITHER PARTY FROM PROVIDING, OR LIMITING TESTIMONY
IN RESPONSE TO A VALID SUBPOENA, COURT ORDER, REGULATORY REQUEST OR OTHER
JUDICIAL, ADMINISTRATIVE OR LEGAL PROCESS OR OTHERWISE AS REQUIRED BY LAW, OR TO
DEFEND THAT PARTY FROM A BREACH BY THE OTHER PARTY OR ITS AGENTS, EMPLOYEES,
DIRECTORS OR OTHER PERSONS AUTHORIZED TO SPEAK FOR THE BREACHING PARTY.


 


(C)           NONCOMPETITION AND NONSOLICITATION.


 


(I)            DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A
PERIOD OF SIX (6) MONTHS FOLLOWING TERMINATION OF EMPLOYMENT FOR ANY REASON,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, THE EXECUTIVE SHALL NOT WITHIN
THE CONTINENTAL UNITED STATES, DIRECTLY OR INDIRECTLY, EITHER FOR THE EXECUTIVE
OR ANY OTHER PERSON,  MANAGE, CONTROL, MATERIALLY PARTICIPATE IN, PERMIT THE
EXECUTIVE’S NAME TO BE USED BY, ACT AS CONSULTANT OR ADVISOR TO, RENDER MATERIAL
SERVICES FOR (ALONE OR IN ASSOCIATION WITH ANY PERSON, FIRM, CORPORATION OR
OTHER BUSINESS ORGANIZATION) OR OTHERWISE ASSIST IN ANY MANNER, ANY ENTITY THAT
ENGAGES IN OR OWNS, INVESTS IN, MANAGES, CONDUCTS OR CONTROLS ANY VENTURE OR
ENTERPRISE ENGAGED IN ANY COMPETITIVE BUSINESS.  NOTHING HEREIN SHALL PROHIBIT
THE EXECUTIVE FROM BEING A PASSIVE OWNER OF THE EQUITY SECURITIES OF A
CORPORATION ENGAGED IN ANY COMPETITIVE BUSINESS, SO LONG AS THE EXECUTIVE HAS NO
ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.  AS USED HEREIN, THE
TERM “COMPETITIVE BUSINESS” SHALL MEAN ANY BUSINESS WHICH PROVIDES AS ITS
PRINCIPAL BUSINESS INVESTMENT ADVISORY OR INVESTMENT MANAGEMENT SERVICES.


 


(II)           DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A
PERIOD OF TWELVE (12) MONTHS FOLLOWING TERMINATION OF EMPLOYMENT FOR ANY REASON,
THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, (A) SOLICIT, INDUCE OR ATTEMPT
TO INDUCE OR AID OTHERS IN INDUCING AN EMPLOYEE OF THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES TO LEAVE THE EMPLOY OF THE COMPANY OR ANY OF THE COMPANY’S
AFFILIATES, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY
AND AN EMPLOYEE OF THE COMPANY OR ANY OF THE COMPANY’S AFFILIATES,

 

8

--------------------------------------------------------------------------------


 


EXCEPT IN THE PROPER EXERCISE OF THE EXECUTIVE’S AUTHORITY, OR (B) HIRE OR
ATTEMPT TO HIRE ANY EMPLOYEE OF THE COMPANY OR ANY OF THE COMPANY’S AFFILIATES.


 


(III)          IF, AT THE TIME OF ENFORCEMENT OF THIS SECTION 5(C), A COURT
SHALL HOLD THAT THE DURATION, SCOPE, AREA OR OTHER RESTRICTIONS STATED HEREIN
ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE EXECUTIVE AND THE
COMPANY AGREE THAT IT IS THE INTENTION OF THE PARTIES THAT SUCH PROVISION SHOULD
BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMISSIBLE UNDER APPLICABLE LAW.


 


(D)           ENFORCEMENT; FORFEITURE.  IN THE EVENT OF A BREACH OR THREATENED
BREACH OF ANY OF THE PROVISIONS CONTAINED IN THIS SECTION 5, THE EXECUTIVE
AGREES THAT THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE OR OTHER EQUITABLE
RELIEF IN A COURT OF APPROPRIATE JURISDICTION TO REMEDY ANY SUCH BREACH OR
THREATENED BREACH, AND THE EXECUTIVE ACKNOWLEDGES THAT DAMAGES WOULD BE
INADEQUATE AND INSUFFICIENT.  THE EXISTENCE OF THIS RIGHT TO INJUNCTIVE AND
OTHER EQUITABLE RELIEF SHALL NOT LIMIT ANY OTHER RIGHTS OR REMEDIES THAT THE
COMPANY MAY HAVE AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
MONETARY, COMPENSATORY AND PUNITIVE DAMAGES.


 


(E)           SURVIVAL.  THE TERMS AND PROVISIONS OF SECTIONS 4 AND 5 SHALL
SURVIVE THE EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY FOR ANY
REASON AND SHALL BE FULLY ENFORCEABLE THEREAFTER.


 

6.                                      Cooperation.

 

The Executive hereby agrees that, following termination of employment for any
reason, the Executive shall reasonably cooperate with the Company and its
Affiliates in providing information and assistance that the Company and its
Affiliates reasonably requests and in taking such other action as the Company
and its Affiliates may reasonably request including, without limitation,
consultation concerning the Executive’s areas of responsibility.  The Executive
further agrees to reasonably assist the Company and its Affiliates with respect
to all reasonable requests to testify in connection with any legal proceeding or
matter relating to the Company or its Affiliates, including but not limited to,
any federal, state or local audit, proceeding or investigation, other than
proceedings relating to the enforcement of this Agreement or other proceedings
in which the Executive is a named party whose interests are adverse to those of
the Company.  The Company will reimburse any reasonable out-of-pocket expenses
incurred by the Executive incurred at the request of the Company in connection
with any such cooperation or participation.

 

7.                                      Notices.

 

Any notice or other communication required or permitted to be given under this
Agreement (a “Notice”) shall be in writing and delivered in person, by facsimile
transmission (with a Notice contemporaneously given by another method specified
in this Section 7), by overnight courier service or by postage prepaid mail with
a return receipt requested, at the following locations (or to such other address
as either party may have furnished to the other in writing by like Notice.  All
such Notices shall only be duly given and effective upon receipt (or refusal of
receipt).

 

If to the Executive:                                       At the last address
on the records of the Company.

 

9

--------------------------------------------------------------------------------


 

If to the Company:             Janus Capital Group Inc.

151 Detroit St.

Denver, CO 80206

Attn:  General Counsel

Facsimile:  303-639-6662

 

8.                                      Arbitration.

 

Except as specifically provided herein, any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a single arbitrator mutually selected by the
parties, in the State of Colorado, in accordance with the rules of the American
Arbitration Association for employment disputes then in effect.  If the parties
are unable to agree on a single arbitrator, each party shall select an
arbitrator and the two arbitrators selected by the parties shall select a third
arbitrator.  If three arbitrators are selected, they shall act by majority
vote.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Each party shall bear their own costs and expenses of any such
arbitration proceeding and shall share equally the costs of the third
arbitrator, if any.  In the event of any dispute or controversy hereunder, each
party hereto shall be responsible for its own legal fees.

 

9.                                      Waiver of Breach.

 

Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of the
Executive or of the Company.

 

10.                               Non-Assignment; Successors.

 

This Agreement is personal to each of the parties hereto.  Except as provided in
this Section 10, no party may assign or delegate any rights or obligations
hereunder without first obtaining the advanced written consent of the other
party hereto.  Any purported assignment or delegation by the Executive in
violation of the foregoing shall be null and void ab initio and of no force and
effect.  The Company may assign this Agreement to a person or entity that is an
Affiliate or to any successor to all or substantially all of the business and/or
assets of the Company which assumes in writing, or by operation of law, the
obligations of the Company hereunder.  As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

11.                               Severability.

 

To the extent that any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

10

--------------------------------------------------------------------------------


 

12.                               Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

13.          Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Colorado, without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application hereto of the laws of any
jurisdiction other than the State of Colorado.  In furtherance of the foregoing,
the internal law of the State of Colorado shall control the interpretation and
construction of this Agreement, even though under any other jurisdiction’s
choice of law or conflict of law analysis the substantive law of some other
jurisdiction may ordinarily apply.

 

14.                               Compliance with 409A.

 


(A)           THIS AGREEMENT IS INTENDED TO COMPLY WITH SECTION 409A OF THE CODE
AND ITS CORRESPONDING REGULATIONS, OR AN EXEMPTION, AND PAYMENTS MAY ONLY BE
MADE UNDER THIS AGREEMENT UPON AN EVENT AND IN A MANNER PERMITTED BY
SECTION 409A, TO THE EXTENT APPLICABLE.  SEPARATION PAY PROVIDED UNDER THIS
AGREEMENT IS INTENDED TO BE EXEMPT FROM SECTION 409A UNDER THE “SEPARATION PAY
EXCEPTION,” TO THE MAXIMUM EXTENT APPLICABLE.  FURTHER, ANY PAYMENTS THAT
QUALIFY FOR THE “SHORT-TERM DEFERRAL” EXCEPTION OR ANOTHER EXCEPTION UNDER
SECTION 409A OF THE CODE SHALL BE PAID UNDER THE APPLICABLE EXCEPTION. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IF EXECUTIVE IS
CONSIDERED A “SPECIFIED EMPLOYEE” FOR PURPOSES OF SECTION 409A OF THE CODE AND
IF PAYMENT OF ANY AMOUNTS UNDER THIS AGREEMENT IS REQUIRED TO BE DELAYED FOR A
PERIOD OF SIX MONTHS AFTER SEPARATION FROM SERVICE PURSUANT TO SECTION 409A OF
THE CODE, PAYMENT OF SUCH AMOUNTS SHALL BE DELAYED AS REQUIRED BY SECTION 409A
OF THE CODE, AND THE ACCUMULATED AMOUNTS SHALL BE PAID IN A LUMP SUM PAYMENT
WITHIN TEN DAYS AFTER THE END OF THE SIX-MONTH PERIOD.  IF EXECUTIVE DIES DURING
THE POSTPONEMENT PERIOD PRIOR TO THE PAYMENT OF BENEFITS, THE AMOUNTS WITHHELD
ON ACCOUNT OF SECTION 409A OF THE CODE SHALL BE PAID TO THE PERSONAL
REPRESENTATIVE OF EXECUTIVE’S ESTATE WITHIN 60 DAYS AFTER THE DATE OF
EXECUTIVE’S DEATH.


 


(B)           ALL SEPARATION PAYMENTS TO BE MADE UPON A TERMINATION OF
EMPLOYMENT UNDER THIS AGREEMENT MAY ONLY BE MADE UPON A “SEPARATION FROM
SERVICE” UNDER SECTION 409A OF THE CODE.  FOR PURPOSES OF SECTION 409A OF THE
CODE, THE RIGHT TO A SERIES OF INSTALLMENT PAYMENTS UNDER THIS AGREEMENT SHALL
BE TREATED AS A RIGHT TO A SERIES OF SEPARATE PAYMENTS.  IN NO EVENT MAY THE
EXECUTIVE, DIRECTLY OR INDIRECTLY, DESIGNATE THE CALENDAR YEAR OF A PAYMENT. 
ALL REIMBURSEMENTS AND IN-KIND BENEFITS PROVIDED UNDER THE AGREEMENT SHALL BE
MADE OR PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE, INCLUDING, WHERE APPLICABLE, THE REQUIREMENT THAT (I) ANY REIMBURSEMENT IS
FOR EXPENSES INCURRED DURING THE PERIOD OF TIME SPECIFIED IN THIS AGREEMENT,
(II) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN KIND BENEFITS
PROVIDED, DURING A CALENDAR YEAR MAY NOT AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR IN KIND BENEFITS TO BE PROVIDED, IN ANY OTHER CALENDAR YEAR,
(III) THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE WILL BE MADE NO LATER THAN THE
LAST DAY OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE IS
INCURRED, AND (IV) THE RIGHT TO REIMBURSEMENT OR IN KIND BENEFITS IS NOT SUBJECT
TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.

 

11

--------------------------------------------------------------------------------


 

15.                               Entire Agreement.

 

This Agreement constitutes the entire agreement by the Company and the Executive
with respect to the subject matter hereof, and supersedes any and all prior
agreements or understandings between the Executive and the Company with respect
to the subject matter hereof, whether written or oral.  This Agreement may be
amended or modified only by a written instrument executed by the Executive and
the Company.

 

[SIGNATURES TO FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

/s/ Richard M. Weil

 

Executive

 

 

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

 

By:

/s/ Steven L. Scheid

 

 

Steven L. Scheid

 

 

Chairman of the Board

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

LEGAL RELEASE

 

This Legal Release (“Release”) dated as of the last date executed below (the
“Release Date”) is between Janus Capital Group Inc. (“Janus”) and Richard M.
Weil (“Executive”) (each a “Party,” and together, the “Parties”).  Any terms not
defined herein shall be defined as set forth in the Severance Agreement (defined
below).

 

Recitals

 

A.     Executive and Janus are parties to a Severance Rights Agreement dated as
of February 1, 2010, to which this Release is appended as Exhibit A (the
“Severance Agreement”).  Executive’s employment terminated on [date] (the “Date
of Termination”) under circumstances that give rise to payments and benefits
under Section 4 thereof.

 

B.      Executive wishes to receive the payments and/or benefits defined in
Section 4 of the Severance Agreement and this Release, which payments and/or
benefits are conditioned upon Executive’s execution (and non-revocation) of a
full waiver and release in the form hereof.

 

C.         Janus wishes to benefit from the covenants and agreements referred to
in the Severance Agreement and in this Release, and other good and valuable
consideration, the receipt and sufficiency of which is hereby irrevocably
acknowledged.

 

Agreement

 

The Parties agree as follows:

 

1.             Confirmation of Severance Benefit Obligation.  Janus shall pay or
provide to the Executive the entire severance benefit to which Executive is
entitled pursuant to Section 4 of the Severance Agreement (the “Severance
Benefit”), as, when and on the terms and conditions specified in the Severance
Agreement.

 

2.             Legal Release of Claims by Executive.

 

(a)           Executive, individually and on behalf of Executive’s heirs,
personal representatives, executors, administrators, successors and assigns,
knowingly and voluntarily releases, waives and forever discharges Janus and its
affiliates and any of their respective parents, subsidiaries and affiliates,
together with all of their respective past and present directors, officers,
shareholders, trustees, members, managers, partners, employees, agents,
attorneys, representatives and insurers, and each of their affiliates, heirs,
predecessors, successors and assigns (collectively, the “Company Releasees”)
from any and all claims, charges, complaints, promises, agreements,
controversies, liens, demands, causes of action, obligations, losses, damages
and liabilities of any kind and nature whatsoever, whether known or unknown,
whether suspected or unsuspected, whether in law or in equity, whether fixed or
contingent (“Claims”), that Executive or Executive’s heirs, executors,
administrators, or assigns ever had, now have, or may hereafter claim to have
against any of the Company Releasees by reason of any matter,

 

--------------------------------------------------------------------------------


 

cause or thing whatsoever from the beginning of time through the Release Date,
whether or not previously asserted before any state or federal court, agency or
governmental entity or any arbitral body.  This legal release includes, without
limitation, any rights or claims relating in any way to Executive’s employment
relationship and/or association with Janus or any of the Company Releasees, or
Executive’s resignation therefrom, and all rights and claims arising under
federal, state, or local laws prohibiting disability, handicap, age, sex, race,
national origin, religion, sexual orientation, retaliation, or any other form of
discrimination, such as the Americans with Disabilities Act, 42 U.S.C.§§ 12101
et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621
et seq.; Title VII of the 1964 Civil Rights Act, as amended, 42 U.S.C. §§ 2000e
et seq.; Claims for intentional infliction of emotional distress, tortious
interference with contract or prospective advantage; Claims for breach of
express or implied contract; and under any policy, agreement, understanding or
promise, written or oral, formal or informal, between Executive and a Company
Releasee; promise, misrepresentation, negligence, estoppel, defamation,
violation of public policy and other tort claims; any claim for costs, fees, or
other expenses, including attorneys’ fees; and any rights relating to any
long-term incentive award granted to Executive by Janus or any affiliate thereof
(“LTI Award”) that had not vested by its own terms as of the Date of
Termination; provided, however, that notwithstanding the foregoing or anything
else contained in this Release, the legal release set forth in this
Section 2(a) shall not extend to: (i) any unpaid amounts due under
Section 4(g) of the Severance Agreement that were earned or reimbursable prior
to the Date of Termination; (ii) any rights arising under or recognized by this
Release or the Severance Agreement; (iii) any rights related to any LTI Award or
Sign-On Bonus to the extent that such LTI Award or Sign-On Bonus had vested as
of the Date of Termination or shall become vested pursuant to Section 4(c) of
the Severance Agreement (collectively “Vested LTI Awards”); (iv) any rights to
indemnification under the terms of the Severance Agreement, the by-laws, charter
or any insurance policy under which Executive is entitled to coverage; (v) any
rights to which the Executive is entitled to under any of the pension, welfare
or other employee benefit or incentive plans, programs or arrangements
maintained by the Company; or (vi) be construed to prohibit Executive from
bringing appropriate proceedings to enforce this Release (the “Executive
Excluded Claims”).

 

(b)           In order to provide a full and complete release, Executive
understands and agrees that this Release is intended to include all claims, if
any, covered under this Section 2 that Executive may have and not now know or
suspect to exist in Executive’s favor against the Company Releasees and that
this Release extinguishes such claims, other than the Executive Excluded
Claims.  Thus, Executive expressly waives all rights under any statute or common
law principle in any jurisdiction that provides, in effect, that a general
release does not extend to claims which Executive does not know or suspect to
exist in Executive’s favor at the time of executing the Release, which if known
by Executive may have materially affected Executive’s settlement with the
Company Releasees, other than the Executive Excluded Claims.

 

(c)           Executive hereby warrants that Executive has not assigned or
transferred to any person any portion of any claim which is released, waived and
discharged above.  Executive further states and agrees that Executive has not
experienced any illness, injury, or disability compensable or recoverable under
the worker’s compensation laws of Colorado or other applicable state’s worker’s
compensation laws, that has not as of the Release Effective Date been made the
subject of a claim for Workers’ Compensation benefits, and Executive

 

2

--------------------------------------------------------------------------------


 

agrees that Executive will not file a worker’s compensation claim asserting the
existence of any such illness, injury, or disability.  Executive has
specifically been advised and urged by Janus to consult with Executive’s
attorneys with respect to the agreements, representations, and declarations set
forth in the previous sentence.  Executive understands and agrees that by
signing this Release Executive is giving up Executive’s right to bring any legal
claim against any Company Releasee concerning, directly or indirectly,
Executive’s employment relationship with Janus, including Executive’s separation
from association and/or employment, and/or any and all contracts between
Executive and any Company Releasee, express or implied.  Executive agrees that
this Release is intended to be interpreted in the broadest possible manner in
favor of the Company Releasees, to include all actual or potential legal claims
that Executive may have against any Company Releasees, except as specifically
provided otherwise in this Release, and acknowledges that this Release provides
Executive with benefits to which Executive would not otherwise be entitled, and
understands its terms and that Executive enters into this Release freely,
voluntarily, and without coercion.

 

(d)           Executive acknowledges that Executive consulted with an attorney
of Executive’s choosing before signing the Severance Agreement and this Release,
and that Janus provided Executive with no fewer than thirty-eight (38) days
following the Date of Termination during which to consider whether to sign this
Release and, specifically, the release set forth in Section 2(a) above, although
Executive may sign and return the Release sooner if Executive so chooses. 
Executive further acknowledges that Executive has the right to revoke this
Release for a period of seven (7) days after signing it and that this Release
shall not become effective until such seven (7)-day period has expired (the
“Release Effective Date”).  Executive acknowledges and agrees that if Executive
wishes to revoke this Release, Executive must give notice of such revocation in
conformity with Section 4(b) below, no later than 5 p.m. (Mountain Time) on the
seventh (7th) day after Executive has signed this Release.  Executive
acknowledges and agrees that, if he revokes this Release, Executive shall have
no right to receive the Severance Benefit.  If Executive does not revoke/rescind
this Release within such seven (7)-day period, this Release shall become final
and binding and shall be irrevocable.

 

(e)           Executive agrees to pay all taxes relating to or arising from any
payment made or consideration provided pursuant to the Severance Agreement
(other than as expressly provided for therein); provided that all payments
required to be made by the Company to the Executive under the Severance
Agreement shall be subject to the withholding of such amounts for taxes and
other payroll deductions as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.

 

(f)            Janus shall reimburse Executive for his reasonable business
expenses related to his employment with Janus through the Date of Termination,
consistent with the Janus’s policies, and conditioned on Executive’s
presentation to Janus, within 10 (ten) days after the Release Effective Date, of
documentation verifying such expenses.

 

3.             Legal Release of Claims by Janus.

 

(a)           Janus, individually and on behalf of its controlled subsidiaries,
assignees, successors and assigns (collectively, the “Janus Releasors”),
knowingly and voluntarily releases, waives and forever discharges Executive and
his heirs, personal representatives, executors, administrators, successors and
assigns, each in their capacity as such (collectively, the

 

3

--------------------------------------------------------------------------------


 

“Executive Releasees”) from any and all Claims that any of the Janus Releasors
ever had, now have, or may hereafter claim to have against any of the Executive
Releasees by reason of any matter, cause, action, omission, course or thing
whatsoever from the beginning of time through the Release Date whether or not
previously asserted before any state or federal court, agency or governmental
entity or any arbitral body.  This legal release includes, without limitation,
any rights or claims relating in any way to Executive’s employment relationship,
service relationship, and/or association with Janus or any of the Janus
Releasors, or Executive’s resignation therefrom, Claims for tortious
interference with contract or prospective advantage; Claims for breach of
express or implied contract; and under any policy, agreement, understanding or
promise, written or oral, formal or informal, between Janus and Executive;
promise, misrepresentation, negligence, estoppel, defamation, violation of
public policy and other tort claims; any claim for costs, fees, or other
expenses, including attorneys’ fees; and any rights relating to any LTI Award;
provided, however, that notwithstanding the foregoing or anything else contained
in this Release, the legal release set forth in this Section 3(a) shall not
extend to (i) any rights arising under or recognized by this Release; (ii) any
right of Janus in the Severance Agreement; (iii) any claims involving good faith
allegations of fraud, embezzlement or other violations of criminal statutes by
Executive with respect to the Company, shareholder claims that are made against
directors or officers relating to Executive’s tenure as an officer or director,
any breach of fiduciary duty by Executive as an employee, officer or director of
Janus which is not indemnifiable under the laws of Colorado or Delaware; or
(iv) be construed to prohibit Janus from bringing appropriate proceedings to
enforce this Release (the “Janus Excluded Claims”).

 

(b)           In order to provide a full and complete release, Janus understands
and agrees that this Release is intended to include all claims, if any, covered
under this Section 3 that Janus may have and not now know or suspect to exist in
Janus’ favor against the Executive Releasees and that this Release extinguishes
such claims, other than the Janus Excluded Claims.  Thus, Janus expressly waives
all rights under any statute or common law principle in any jurisdiction that
provides, in effect, that a general release does not extend to claims which
Janus does not know or suspect to exist in Janus’ favor at the time of executing
the Release, which if known by Janus may have materially affected Janus’
settlement with the Executive Releasees, other than the Janus Excluded Claims.

 

(c)           Janus hereby warrants that Janus has not assigned or transferred
to any person any portion of any claim which is released, waived and discharged
above. Janus understands and agrees that by signing this Release Janus is giving
up Janus’ right to bring any legal claim against any Executive Releasee
concerning, directly or indirectly, Executive’s employment relationship with
Janus, including Executive’s separation from association and/or employment,
and/or any and all contracts between Janus and Executive, express or implied. 
Janus agrees that notwithstanding any other provision of this Release to the
contrary, this Section 3 is intended to be interpreted in the broadest possible
manner in favor of the Executive Releasees, to include all actual or potential
legal claims that Janus may have against any Executive Releasees, except as
specifically provided otherwise in this Release, and acknowledges that this
Release provides Janus with benefits to which Janus would not otherwise be
entitled, and understands its terms and that Janus enters into this Release
freely, voluntarily, and without coercion.

 

4

--------------------------------------------------------------------------------


 

4.     Miscellaneous.

 

(a)           This Release shall be governed by and construed in accordance with
the laws of the State of Colorado without reference to principles of conflict of
laws. The captions of this Release are not part of the provisions hereof and
shall have no force or effect.  This Release may not be amended or modified
otherwise than by a written agreement executed by the Parties hereto or their
respective successors and legal representatives.

 

(b)           All notices and other communications shall be in writing and shall
be delivered personally to the party to receive the same, given by electronic
means, or when mailed first class postage prepaid, by registered or certified
mail, return receipt requested, addressed to the party to receive the same as
set forth below, or such other address as the party to receive the same may have
specified by written notice given in the manner provided for in this
Section 4(b).  All notices shall be deemed to have been given as of the date of
personal delivery, transmittal or mailing thereof.

 

If to Executive, to:

 

 

If to Janus, to:

 

JANUS CAPITAL GROUP INC.

Attention:  General Counsel

151 Detroit Street


DENVER, COLORADO 80206


 

(d)           The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release.

 

(e)           Executive’s or Janus’ failure to insist upon strict compliance
with any provision of this Release or the failure to assert any right Executive
or Janus may have hereunder shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Release.

 

(f)            Except with respect to Executive’s right to continued employment
with Janus, which terminated on the Date of Termination, and except as otherwise
specifically amended by this Release, the Severance Agreement shall remain in
full force and effect according to its terms, including without limitation,
Sections 4(n), 5 and 6 of the Severance Agreement.  From and after the Release
Effective Date, this Release shall supersede all agreements between the parties
other than the Severance Agreement and the agreements reflecting Vested LTI
Awards.

 

(g)           All disputes relating to or arising from this Release shall be
tried only in accordance with the arbitration provisions of Section 8 of the
Severance Agreement.

 

5

--------------------------------------------------------------------------------


 

(h)           By entering into this Release, neither Janus nor Executive admits
any impropriety, wrongdoing or liability of any kind whatsoever.

 

(i)            Each party shall promptly execute, acknowledge and deliver any
additional document or agreement that the other party reasonably believes is
necessary to carry out the purpose or effect of this Release.

 

(j)            By signing this Release, each Party acknowledges that the Party
has carefully read and understands all the terms and provisions of this Release
and has given them careful consideration, and that the Party voluntarily signs
this Release as the Party’s own free act without coercion or duress.

 

(k)           Any Party contesting the validity or enforceability of any term of
this Release shall be required to prove by clear and convincing evidence fraud,
concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.

 

(l)            The Parties acknowledge that they have reviewed this Release in
its entirety and have had a full and fair opportunity to negotiate its terms, in
consultation with counsel of their own choosing.  Each Party therefore waives
all applicable rules of construction that any provision of this Release should
be construed against its drafter, and agrees that all provisions of the Release
shall be construed as a whole, according to the fair meaning of the language
used.

 

(m)          This Release may be signed in counterparts, each of which will be
deemed an original and will constitute one and the same instrument.  The parties
further agree that this Release may be executed by the exchange of facsimile
signature pages provided that by doing so the parties agree to undertake to
provide original signatures as soon thereafter as reasonable in the
circumstances.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

NOTE:  DO NOT SIGN THIS LEGAL RELEASE UNTIL AFTER EXECUTIVE’S DATE OF
TERMINATION.

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Richard M. Weil

 

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------